Citation Nr: 1603820	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to August 20, 2014, and a rating in excess of 30 percent thereafter.
 
2. Entitlement to a compensable rating for service-connected scars, residuals of a right arm infection, prior to January 19, 2011, and a rating in excess of 10 percent thereafter.

3. Entitlement to service connection for a cardiac disability, claimed as ischemic heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and P.P.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, denied an increased rating for service-connected scars, residuals of a right arm infection, and denied service connection for ischemic heart disease. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record.

In May 2014, the Board, in pertinent part, remanded these matters for additional development. The file has now been returned to the Board for further consideration.

By a May 2015 rating decision of the Appeals Management Center (AMC), the Veteran was awarded a 30 percent rating, effective August 20, 2014, for service-connected bilateral hearing loss, and a 10 percent rating, effective January 19, 2011, for service-connected scars, residuals of a right arm infection. As the ratings awarded by the AMC are less than the maximum available ratings, and there remains periods of time during which the increased ratings were not in place, the issues remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a cardiac disability, claimed as ischemic heart disease, to include as secondary to herbicide exposure, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written statement received by VA on May 29, 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claims of entitlement to increased ratings for service-connected bilateral hearing loss and scars, residuals of a right arm infection. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to August 20, 2014, and a rating in excess of 30 percent thereafter, have been met. 38 U.S.C.A.     § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of the appeal of the claim of entitlement to a compensable rating for service-connected scars, residuals of a right arm infection, prior to January 19, 2011, and a rating in excess of 10 percent thereafter, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

On May 29, 2015, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claims of entitlement to increased ratings for service-connected bilateral hearing loss and scars, residuals of a right arm infection. 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 
As the Veteran has withdrawn his appeal as to these claims, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and these claims are dismissed.


ORDER

The appeal, as to the claim of entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to August 20, 2014, and a rating in excess of 30 percent thereafter, is dismissed.

The appeal, as to the claim of entitlement to a compensable rating for service-connected scars, residuals of a right arm infection, prior to January 19, 2011, and a rating in excess of 10 percent thereafter, is dismissed.


REMAND

The Veteran seeks service connection for a cardiac disability, claimed as ischemic heart disease, on the basis that such is presumed related to his claimed in-service exposure to herbicides. He has been treated, specifically, in February 2015, by VA physicians, for coronary artery disease. 

Subsequent to the Board's May 2014 remand directing the AOJ to conduct further development as to the Veteran's assertions that he stopped in the Republic of Vietnam on the way to Thailand; the Veteran, in a November 2015 statement, offered additional lay evidence as to his claimed in-service herbicide exposure. Specifically, he reported that while serving in Thailand, he was exposed to herbicides as he was a mechanic and often repaired vehicles along the boundaries of the base and also served on guard duty along the perimeter of the base. He reported that while in Okinawa, Japan, he was in the "same situation" and "they say we were contaminated." He asserted that he worked for civilian post engineers in Okinawa and was "all over the base." The Veteran's service personnel records indicate that the Veteran was assigned as an engineering equipment repairman with the 526th Engineering Detachment to Okinawa from November 29, 1965, to July 23, 1966.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam. VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that the AOJ must ask the Veteran for the approximate dates, location, and nature of the claimed exposure. The AOJ must then send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged. If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. Accordingly, on remand, the AOJ should further develop this issue, with regard to the Veteran's assertions of herbicide exposure in Okinawa, Japan.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated VA treatment records maintained by the VA Medical Center (VAMC) in Boston, Massachusetts, dated since May 2015. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Prepare a detailed memorandum outlining the Veteran's claimed herbicide exposure in Okinawa, Japan, to include his statement that he was a mechanic and often repaired vehicles along the boundaries of the base and also served on guard duty along the perimeter of the base, and his assignment as an engineering equipment repairmen with the 526th Engineering Detachment to Okinawa from November 29, 1965, to July 23, 1966; and also any other reported exposure. Consider for inclusion in the memorandum the lay statements, testimony, and written material provided by the Veteran in support of his claim, and if further information is required from the Veteran, obtain such.

3. Based on the prepared memorandum, furnish a description of the claimed herbicide exposure to C&P, and request a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as claimed. M21, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.o. If such confirmation is not obtained, send an inquiry to the JSRRC for verification of the claimed herbicide exposure.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the Veteran's claim. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


